Citation Nr: 0204668	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension.  


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
November 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1998 decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection, in pertinent part, for 
coronary artery disease with hypertension.

The veteran requested and was scheduled for a videoconference 
hearing before a Member of the Board in March 2002.  Although 
he was notified of the time and date of the hearing by mail 
sent to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Hence, under 38 C.F.R. § 20.704(d) (2001), the case will be 
processed as if the request for hearing had been withdrawn.  

By November 1998 written statement, the veteran indicated 
that his nonservice-connected VA pension granted by September 
1998 RO decision should have been effective July 14, 1997, 
the date of claim.  The file indicates that his VA pension 
did become effective on that date.  As this issue is moot, 
the Board need not refer it to the RO for initial 
adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

In his July 1997 claim, the veteran sought service connection 
for glaucoma and diabetes mellitus.  As these issues have not 
yet been adjudicated, the Board refers such matters to the RO 
for initial adjudication.  Id.  


FINDING OF FACT

Coronary artery disease with hypertension is not shown to be 
linked to the veteran's active military service.  


CONCLUSION OF LAW

Coronary artery disease with hypertension was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample evidence of record upon which to decide the 
veteran's claim.  The Board is unaware of, and the veteran 
has not identified, any additional evidence which is 
necessary to make an informed decision on the issue.  It is 
believed that all relevant, available evidence has been 
obtained.  The veteran, moreover, has been accorded ample 
opportunity to present evidence and argument, and he has been 
notified of the evidence necessary to establish the benefit 
sought.  Thus, the Board concludes that VA's statutory duty 
to assist the veteran has been satisfied.  The record 
indicates that all required notice and development duties 
specified in VCAA and the implementing regulations have been 
fulfilled.  Specifically, the veteran was given notice of the 
law and regulations pertaining to service connection in the 
March 2000 Statement of the Case, and in the March 2001 
Supplemental Statement of the Case.  He has also been 
informed of the provisions and requirements of VCAA in a 
September 2001 letter.

Service medical records are silent with respect to the 
presence of hypertension or heart disease.  The September 
1969 induction medical examination report indicated that his 
heart and vascular system were normal and his blood pressure 
was 134/80.  The September 1971 separation examination report 
reflected a blood pressure reading of 122/84.  No other 
information on the heart or blood pressure was recorded 
during service.  

Private medical records reflect that the veteran was 
hospitalized for a week in March 1997.  Diagnostic testing 
was performed and the veteran was diagnosed with, in 
pertinent part, hypertensive emergency and coronary artery 
disease.  Apparently, he reported having hypertension since 
childhood with treatment for the disability reportedly "on 
and off" since 1988.  His chief complaint was chest pain.  
He reported a 1996 myocardial infarction that occurred while 
he was incarcerated.  He stated that his current chest pain 
began a few days earlier after he was released from custody 
with only a one-day supply of medication.  After running out 
of medicine, he had severe chest pain.  On arrival in the 
emergency room, his blood pressure was 234/154.  After being 
stabilized, his blood pressure was 171/95.  

In July 1997, he filed a claim of service connection for, in 
pertinent part, hypertension and a "heart condition."  By 
November 1997 decision, the RO denied service connection for 
hypertension.  In September 1998, the RO again denied, in 
pertinent part, service connection for hypertension.  

In August 1998 he was hospitalized for several days.  The 
discharge report indicated that he had a medical history 
significant for two prior myocardial infarctions, 
hypertension, and congestive heart failure.  An 
echocardiogram report indicated diastolic dysfunction and 
hypertensive heart disease.  The diagnosis included 
hypertensive crisis and coronary artery disease with acute 
pectoris.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that VA has a 
duty to provide notice to a claimant as to the information 
and evidence necessary to substantiate a claim.  Further, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Yet, under 
§ 5103A(a)(2), VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  

Finally, under 38 U.S.C. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See also 66 Fed. Reg. 45630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi 274 F.3d 1361 
(Fed. Cir. 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
too close to call).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran currently suffers from hypertensive heart 
disease, a present disability which is necessary for a grant 
of service connection.  38 C.F.R. § 3.303; Degmetich, supra.  
However, in addition to a present disability, there must be a 
nexus between the present disability and service.  38 C.F.R. 
§ 3.303.  

The service medical records make no mention of the presence 
of findings of either hypertension or heart disease.  There 
is no mention of hypertensive heart disease, and the 
available service blood pressure readings were 134/80 and 
122/84, neither of which reflects elevated blood pressure.  
In March 1997, the veteran stated that he suffered from 
hypertension since childhood.  There is no evidence of record 
to corroborate this assertion, however it appears that he 
suffered his first myocardial infarction in 1996, many years 
after his separation from service in 1971.  The record does 
not at all suggest a link between his current hypertensive 
heart disease and service.  As such, direct service 
connection for coronary artery disease with hypertension must 
be denied.  Also, the Board notes that there is absolutely no 
indication that his hypertension or coronary artery disease 
pre-existed service and were ultimately aggravated by it.  
Therefore, service connection based on aggravation may not be 
granted.  38 C.F.R. § 3.306.   

Generally, VA is required to provide a medical examination 
and opinion as to etiology to assist a veteran in establish a 
claim.  See 38 U.S.C.A. § 5103A(d).  However, VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See generally 38 U.S.C.A. § 5103A.  
In this case, because hypertensive heart disease was 
diagnosed approximately 25 years after service and there is 
no sign that disability began in service, there is no 
reasonable possibility that a VA medical examiner could link 
the veteran's hypertensive heart disease to service.  Thus, 
such examination would serve no useful purpose and is not 
mandated by VCAA.  Id.  

The Board notes that the RO in its rating decision did not 
discuss the heart disease component of the veteran's 
disability.  Yet, in its March 2000 statement of the case the 
RO did so and outlined the applicable law and regulations.  
Thus, the Board concludes that the veteran is not prejudiced 
by this procedural irregularity and a remand to the RO for 
clarification would only serve to cause unnecessary delay.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's hypertensive heart disease is not etiologically 
related to his active service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra; Alemany, supra.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for coronary artery disease with 
hypertension is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



